341 S.W.3d 820 (2011)
STATE of Missouri, Respondent,
v.
Jack DOUGLAS, Appellant.
No. WD 72288.
Missouri Court of Appeals, Western District.
May 31, 2011.
Dorothy L. Savory, Kansas City, MO, for appellant.
Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Jack Douglas was convicted of driving with a revoked driver's license. He appeals, arguing that the trial court committed reversible error by allowing hearsay statements into evidence, and that he was denied the effective assistance of counsel due to his attorney's failure to object to certain hearsay statements. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).